Consolidated proceed*752ings pursuant to CPLR article 78 to review two determinations of the respondents, both dated August 7, 1985, denying the petitioners’ respective applications for pistol licenses.
Adjudged that the petitions are granted to the extent that the determinations are annulled, without costs or disbursements, and the matters are remitted to the respondents for further proceedings in accordance herewith.
The petitioners’ pistol licenses were revoked in 1982. Their applications for new licenses in 1985 were denied based upon the 1982 findings. It is well established, however, that before an application may be denied, the petitioner must be afforded an opportunity to respond to the reasons proffered for denying the application (see, Matter of Savitch v Lange, 114 AD2d 372). As this was not done, the matters must be remitted to the respondents for new determinations. Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.